Exhibit 10(i)

SIXTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS SIXTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”) dated
as of February 17, 2009, is made by and among HARRISON STREET FUNDING, LLC, as
seller (the “Seller”), CHURCH & DWIGHT CO., INC., as initial servicer (the
“Servicer”), MARKET STREET FUNDING LLC (formerly known as Market Street Funding
Corporation), as issuer (the “Issuer”), and PNC BANK, NATIONAL ASSOCIATION, as
administrator (the “Administrator”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement dated as of January 16, 2003, as amended by that First Amendment to
Receivables Purchase Agreement dated as of September 26, 2003, as amended by
that Second Amendment to Receivables Purchase Agreement dated as of July 20,
2004, as amended by that Third Amendment to Receivables Purchase Agreement dated
as of April 12, 2006, as amended by that Fourth Amendment to Receivables
Purchase Agreement dated as of March 15, 2007, and as further by that Fifth
Amendment to Receivables Purchase Agreement dated as of April 10, 2007 (as so
amended, the “Receivables Purchase Agreement”), and desire to amend the terms
thereof as set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. Definitions.

Defined terms used herein unless otherwise defined herein shall have the
meanings ascribed to them in the Receivables Purchase Agreement.

2. Amendments of Receivables Purchase Agreement.

(a) The definition of “Days Sale Outstanding” set forth in Exhibit I of the
Receivable Purchase Agreement is hereby amended and restated in its entirety as
follows:

“Days’ Sales Outstanding” means, at any time, an amount computed as of any date
of determination equal to: (a) the average of the Outstanding Balance of all
Pool Receivables, excluding Receivables the Obligor of which is an Affiliate of
Church & Dwight, as of the last day of each of the three most recent fiscal
months ended on the last day of such fiscal month immediately prior to such date
of determination divided by (b)(i) the Gross New Receivables, excluding
Receivables the Obligor of which is an Affiliate of Church & Dwight, made by the
Originator during the three fiscal months ended on or immediately prior to such
date of determination, divided by (ii) 90.

(b) Clause (g) of Exhibit V of the Receivable Purchase Agreement is hereby
amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

“(g) (i) the (A) Default Ratio shall exceed 1.5%, (B) the Delinquency Ratio
shall exceed 3.5% or (C) the Days’ Sales Outstanding shall exceed 40 days or
(ii) the average for three consecutive fiscal months of: (A) the Default Ratio
shall exceed 1.0%, (B) the Delinquency Ratio shall exceed 2.75%, (C) the
Dilution Ratio shall exceed 3.5%, or (D) the Specific Dilution Ratio shall
exceed 18%;”

3. Conditions of Effectiveness of this Amendment. The effectiveness of this
Amendment is expressly conditioned upon satisfaction of the following conditions
precedent:

(a) Legal Details; Counterparts. All legal details and proceedings in connection
with the transactions contemplated by this Amendment shall be in form and
substance satisfactory to the Administrator, and the Administrator shall have
received from the Seller, the Issuer, and the Servicer original or certified or
other executed counterparts of this Amendment and all such other counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Administrator.

4. Representations and Warranties; No Default. Each of the Seller and the
Servicer hereby represents and warrants to the Issuer and the Administrator as
follows:

(a) Representations and Warranties. The representations and warranties contained
in Exhibit III to the Receivable Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date).

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Receivable Purchase Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary organizational action on each of its parts. This Amendment and the
Receivable Purchase Agreement, as amended hereby, are each of the Seller’s and
the Servicer’s valid and legally binding obligations, enforceable in accordance
with its terms.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

5. Amendment. The Receivables Purchase Agreement and other Transaction Documents
referred to herein and certain of the exhibits and schedules thereto are hereby
amended in accordance with the terms hereof and any reference to the Receivables
Purchase Agreement or other Transaction Documents in any document, instrument,
or agreement shall hereafter mean and include the Receivables Purchase Agreement
or such Transaction Document, including such schedules and exhibits, as amended
hereby.

6. Force and Effect. Each of the Seller and the Servicer reconfirms, restates,
and ratifies the Receivables Purchase Agreement, the Transaction Documents and
all other documents executed in connection therewith except to the extent any
such documents are

 

-2-



--------------------------------------------------------------------------------

expressly modified by this Amendment and each of the Seller and the Servicer
confirms that all such documents have remained in full force and effect since
the date of their execution.

7. Governing Law. This Amendment shall be deemed to be a contract made under and
governed by the internal laws of the State of New York (including for such
purposes Section 5-1401 of the General Obligations Law of the State of New
York).

8. Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

9. Effective Date. This Amendment shall be effective as of and shall be dated as
of the date of satisfaction of the condition set forth in Section 3 of this
Amendment.

10. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Purchase Agreement or any provision hereof or
thereof.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-3-



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO SIXTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Amendment as of the date first above written.

 

HARRISON STREET FUNDING, LLC,

as Seller

By:  

 

Name:  

 

Title:  

 

CHURCH & DWIGHT CO., INC.

as initial Servicer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO SIXTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

MARKET STREET FUNDING LLC,

as Issuer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO SIXTH AMENDMENT TO

RECEIVABLES PURCHASE AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION

as Administrator

By:  

 

Name:  

 

Title:  

 